DETAILED ACTION

Election/Restrictions
Claim 17 was withdrawn from consideration as being drawn to a nonelected species. Applicant’s response on 08/26/2020 (see page 2) identified the claim as not being drawn to the elected species B (embodiment of Fig 3). Applicant has canceled claim 17 and incorporated the subject matter into claim 1 (the elected species). Due to the amendment and upon further review of the specification, Examiner has determined that this subject matter of the adsorption component being a suction disc appears to be generic to the two species – the stationary repairing apparatus of Fig 1 (species A) and the moving repairing apparatus of Fig 3 (species B) – between which the election was required in the restriction requirement mailed 06/29/2020. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US5335681) in view of Koizumi (prev. presented US 2009/0199358) and US Patent Application Publication 2019/0030731 of Urakami, hereinafter Urakami.
Regarding claim 1, Schmid teaches a repairing apparatus for removal of metal residuals on a display substrate (abstract), comprising: a storage container (54 Fig 1), comprising at least a first container configured to store a metal etchant (54 Fig 1); an adsorption component (44 or 28 Fig 1), configured to be adsorbed on a surface to be repaired on the display substrate and to cooperate with the surface to be repaired to define collectively a closed chamber therebetween (Fig 1, 44 or 28); and a circulating pipe assembly (pipe connecting pump 50 to 44 or 28 Fig 1), arranged to be connected and in fluid communication between the storage container and the adsorption component (Fig 1, noted in fluid communication via 14 Fig 1), and comprising a first fluid circuit which is arranged to be connected and in fluid communication between the first container and the adsorption component and configured to guide the metal etchant accommodated within the first container to flow to the adsorption component and into the closed chamber and then to flow back into the first container (Fig 1). Schmid teaches the first fluid circuit comprises a first pipe and a second pipe: wherein the first pipe is connected and in fluid communication at an end thereof with the first container, and is also connected and in fluid communication at the other end thereof with the adsorption component, with the other end thereof being in fluid communication with the chamber and configured to be an inlet port for the metal etchant: and wherein the second pipe is connected and in fluid communication at an end thereof with the adsorption component, with the end thereof being in fluid communication with the chamber and configured to be an outlet port for the metal etchant, and is also connected and in fluid communication at the other end thereof with the first container (Fig 1), see line containing segments (24, 25, 41, 42 Fig 1) and unnumbered pipe connecting to tank 54 (Fig 1). Schmid fails to teach the surface to be repaired is arranged to face vertically downward, fails to teach the adsorption component is a suction disc and fails to teach the inlet port is at a higher level (distance from bottom of adsorption component) than the outlet port. Regarding the surface to be repaired is arranged to face vertically downward. Initially it is noted that this is directed to the intended positioning of the substrate in the apparatus and the apparatus of Schmid is capable of functioning to process a substrate positioned as claimed, particularly note the suction of the nozzles and sealing which would enable it to be rotated. Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then the preamble does not define over it.  In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Additionally, regarding the positioning of the nozzles as above the substrate or below the substrate to be processed, Koizumi teaches the nozzle with suction structure and cup (2, 3, 8) can be applied above the substrate (Fig 1, 2, 5) or below the substrate (Fig 4) [0045]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Schmid to include the changed orientation of the nozzle and suction structure relative to the substrate because Koizumi demonstrates this also provides control over the specific application of liquid to the surface. Regarding the suction cup as part of the adsorption component, addressing the same problem of a suction adhering but moveable surface processing apparatus (abstract), Urakami teaches that the enclosed cups use a suction disk seal [0097]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Schmid to include a suction disk seal as the sealing structure of the adsorption member of Schmid because Schmid demonstrates sealing to the surface and Urakami teaches this is a functional alternative for the same purpose of sealing a cuplike structure to a surface to be processed [0097]. Regarding the position of the inlet port and outlet port, Koizumi teaches this relative height arrangement (Fig 4, inlet 3, outlet 8). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Schmid to include the height arrangement of Koizumi because Koizumi demonstrates this as a functional alternative for applying localized liquid treatment and recirculating it.
Regarding claim 2, Schmid fails to teach a second container and corresponding fluid circuit. This represents a duplication of parts of the lines and storage container. Additionally, in the same field of endeavor of apparatuses for spot wet processing of a substrate, Koizumi teaches additional nozzles may be supplied to the adsorption component to supply multiple liquids as needed [0039]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Schmid to include additional nozzles and corresponding supply lines and containers because Koizumi teaches this enables treatment with multiple processing liquids.
Regarding claim 5, Schmid fails to teach a second container and corresponding fluid circuit. This represents a duplication of parts of the lines and storage container. Additionally, in the same field of endeavor of apparatuses for spot wet processing of a substrate, Koizumi teaches additional nozzles may be supplied to the adsorption component to supply multiple liquids as needed [0039]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Schmid to include additional nozzles and corresponding supply lines and containers because Koizumi teaches this enables treatment with multiple processing liquids.
Regarding claim 6, the combination remains as applied to claim 5 and claim 3. The combination with a duplication of the pipes includes the third and fourth pipes that are analogous to the first and second pipes of claim 3.
Regarding claim 7, Schmid fails to teach the inlet port is at a higher level (distance from bottom of adsorption component) than the outlet port. Koizumi teaches this relative height arrangement (Fig 4, inlet 3, outlet 8). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Schmid to include the height arrangement of Koizumi because Koizumi demonstrates this as a functional alternative for applying localized liquid treatment and recirculating it.
Claims 8-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Koizumi and Urakami as applied to claim 1 and further in view of Nakasu (prev. presented US 2009/0196978).
Regarding claim 8, the combination remains as applied to claim 1. Schmid fails to teach the claimed movable assembly. Addressing the same problem of repairing small portions of a device surface (abstract), Nakasu teaches a moveable table (115 Fig 7) on which a first travel rail is formed (114 Fig 7) arranged to extend in a first direction of the moveable table (Fig 7) and a movable support (116 Fig 7) provided at an upper portion of the adsorption component (analogous structure 111 Fig 7) and is in slidable connection at a lower portion thereof with the first travel rail (Fig 7). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Schmid to include this moveable structure because Nakasu teaches it enables the application structure to be moved to reach different portions of the substrate.
Regarding claim 9, Nakasu teaches a rod body (shown not numbered as rod attached to 111 Fig 7) on which the component is provided (111 Fig 7) and a second travel rail (113 Fig 7) arranged to extend in second direction at an angle with respect to the first travel rail (Fig 7), wherein the rod body is in slidable connection at a bottom portion thereof with the first travel rail (Fig 7). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Schmid to include this moveable structure because Nakasu teaches it enables the application structure to be moved to reach different portions of the substrate.
Regarding claim 10, Nakasu additionally teaches a CCD image acquisition device [0043]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Schmid to include the image acquisition device because Nakasu teaches this allows for monitoring of the substrate and application of liquid [0043] for process control.
Regarding claim 11 and 14 Nakasu teaches a controller and driver for moving the assembly in two directions [0033].
Regarding claim 15 and 16, the combination remains as applied to claim 9 above. The directions are perpendicular (Fig 7) and the first direction is a lengthwise direction of the movable table (note any of the directions may be considered the length, applicant may wish to define relative to orientation of the adsorption member or another structure, additionally the combination teaches multiple directions of movement).

Response to Arguments
Applicant's arguments filed 12/31/2020, hereinafter reply, have been fully considered but they are not persuasive. 
Regarding the interpretations under 35 USC 112(f) (reply p7), the corresponding structures have been added to the claims and the limitations no longer invoke such an interpretation.
Regarding the arguments regarding Schmid (reply p 9-11), the rejection has been modified to include Koizumi which does teach the arrangement may be changed. It is noted that Schmid does not teach away from a change in orientation as applicant’s argument suggest because the suction still works even when drainage is assisted by gravity. Note that Koizumi teaches exhaust path (8) and demonstrates an orientation in which the substrate is above the nozzle (Fig 4). Therefore, applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716